Citation Nr: 1715386	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating greater than 10 percent for residuals of a removal of a right eye intraocular foreign body. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1958 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

An informal conference was held with a Decision Review Officer in November 2013. In June 2014, a hearing was held before the undersigned sitting at the RO. 

In November 2014, the Board determined that the reduction of the rating for residuals of a right eye intraocular foreign body removal from 10 percent to noncompensable effective April 1, 2010 was improper and restored the rating. The issue of entitlement to a rating in excess of 10 percent was remanded for additional development. 

In July 2015, the RO denied entitlement to service connection for right eye cataracts. The Veteran did not appeal the decision and this issue is not for consideration. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Residuals of a right eye intraocular foreign body removal are not manifested by incapacitating episodes and do not result in impairment of central visual acuity to 20/200 or concentric contraction with remaining visual field of 6 to 15 degrees.

CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for residuals of a right eye intraocular foreign body removal are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6009, 6066, 6080 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection for residuals of a removal of a right eye intraocular foreign body was granted in November 2007 as directly related to service and a noncompensable rating was assigned from March 21, 2007. In February 2009, the rating was increased to 10 percent from August 20, 2008. 

In April 2009, the Veteran claimed entitlement to an earlier effective date for the 10 percent rating. In November 2009, the RO denied entitlement to an earlier effective date and proposed to reduce the rating for the right eye from 10 percent to noncompensable. In January 2010, the RO reduced the rating to noncompensable effective April 1, 2010. Within the one year appeal period, the Veteran submitted relevant evidence and requested reconsideration. In February 2010, the RO confirmed and continued the decision to decrease the rating for the right eye. The Veteran disagreed with the decision and perfected this appeal.

As discussed, the Board found the reduction improper and that restoration was warranted. In July 2015, the RO implemented the Board's decision and thus, the Veteran's right eye disability has been rated as 10 percent disabling since August 20, 2008. The question currently for consideration is whether a rating greater than 10 percent is warranted. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The rating criteria pertaining to eye disabilities were amended effective December 10, 2008. The amendments apply to all applications received by VA on or after December 10, 2008. See 73 Fed. Reg. 66543-44 (November 10, 2008). 

The Board acknowledges that it considered the prior rating criteria when determining whether the reduction was proper. That decision, however, considered whether there was clear and unmistakable error in a February 2009 decision that was based on a September 2008 claim. The current question of whether an increase is warranted stems from the Veteran's April 2009 request for an earlier effective date, which ultimately resulted in this appeal. For purposes of this issue, the Board will apply the revised regulations. 

Pursuant to the current rating schedule, unhealed eye injuries are evaluated under Diagnostic Code 6009. The General Rating Formula for Diagnostic Codes 6000 through 6009 directs that the disabilities be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

Incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrants a 10 percent rating; incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months warrants a 20 percent rating. 38 C.F.R. § 4.79.

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment. 38 C.F.R. § 4.75(c).

The Veteran is service-connected for the right eye only.  By regulation his nonservice connected  left eye visual acuity is considered to be 20/40. Thus, a rating in excess of 10 percent based on impairment of central visual acuity would require vision in the right eye of 20/200 or worse. 38 C.F.R. § 4.79, Diagnostic Code 6066. 

A rating greater than 10 percent based on impairment of visual fields requires concentric contraction with remaining field of 6 to 15 degrees or less. 38 C.F.R. § 4.79, Diagnostic Code 6080.

At a May 2007 VA examination, the Veteran reported floaters in the right eye since the injury. Corrected right eye visual acuity was to 20/25. The visual field of the right eye was mildly constricted. Following physical examination the assessments were (1) intraocular foreign body, status post foreign body removal, right eye, 1959; (2) nuclear sclerotic cataracts; and (3) migraines. The examiner opined that the current right eye disorder was less likely as not caused by or a result of in-service injury. The examiner stated that the Veteran suffered a serious eye injury during service but recovery was excellent. His one residual symptom appeared to have been a small refractive error. The loss of sharpness/acuity was judged to be due to mild cataracts, which were opined to be consistent with his age. The right eye lens did not show cataract changes related to trauma or surgery. There was a small degree of peripheral vision loss in the right eye, but the pattern of visual field loss did not match what might be expected from the injury or surgery, and its relation to the injury could not be resolved without resort to mere speculation.

In July 2007, the Veteran was evaluated by a private physician. Right eye distance visual acuity was 20/50. Examination of the right eye showed a few floaters in the vitreous cavity. A complete or partial ring of glial tissue was noted in the vitreous cavity above the optic nerve. The impressions included bilateral nuclear sclerosis cataract, bilateral uncomplicated posterior vitreous detachment, hyperopia, astigmatism and presbyopia.

At an October 2008 VA examination, the Veteran reported that his right eye had an opaque spot, which, when it covered his visual axis, literally blanked out central vision. Objectively, corrected right eye visual acuity was 20/40. Peripheral vision was essentially full and normal but the right eye showed slight constriction (calculated as 55 degrees). The assessment was (1) vitreous floater/condensation, right eye, secondary to an intraocular foreign body, 1959; (2) intraocular foreign body, 1959, status post removal; (3) nuclear sclerosis, mild; and (4) migraines. The examiner was asked "[w]hat is the nature of the veteran's impaired vision and is it service-connected?" The examiner responded that his problem was "one of vision obscuration by a floater that was caused by or a result of the intraocular foreign body sustained and removed while in the service." The examiner further noted that the development of the floaters after such an accident could be expected and that they were not harmful or dangerous, but were a bother and an aggravation. 

Additional questions were asked of the VA examiner in August 2009. The examiner responded that the Veteran's impaired central visual acuity was related to a mild cataract and there was no finding to suggest the reduced or impaired central visual acuity was related to his injury. The examiner stated that the vitreous floaters in the right eye would cause a mild, transient blurring of vision as they pass over his visual axis but due to their movement and translucency they do not remain stationary causing a reduction of central vision acuity. The examiner further noted that the variability of visual acuity testing demonstrated in the record was not due to the injury or the floaters, but was more related to the cataract and the very subjective nature of the process of obtaining a person's best visual acuity. Regarding the "concentric contraction" or "slight constriction", the examiner stated this was not caused by or a result of the Veteran's right eye injury. The examiner provided the following summary:

In a more succinct manner, the injury to his right eye while in the service caused no effect on his visual acuity, cataract or his visual field. While the interior of the eye, the retina, does have a scar, it is so far out to the side that the scarred area receives no light that enters the eye. The primary areas responsible for visual acuity and visual field are not affected by the scar, the site of the injury. The cornea, lens, retina (at least the area that "sees" light to be transmitted to the brain) and optic nerve were not damaged. His cataract shows no characteristic of a "traumatic cataract."

A February 2010 statement from Dr. D.M. indicates he examined the Veteran in January 2010. The Veteran described floaters in the right eye that often obscure vision and reported that the floaters have been present since an in-service injury. On examination, best corrected visual acuity was 20/30 in the right eye. There was mildly elevated intraocular pressures in both eyes, a posterior vitreous detachment of the right eye, and a chorioretinal scar of the right eye secondary to the ocular injury. The physician noted the Veteran continues to have symptoms related to his previous eye injury. 

A November 2013 statement from Dr. D.M. indicates the Veteran continued to describe right eye floaters which often obscure his vision. On examination, best corrected visual acuity was 20/100 in the right eye. In addition to the findings noted in the February 2010 report, he now had a moderate cataract that was reducing the vision in the right eye. 

A July 2014 statement from Dr. D.M. indicates he examined the Veteran in March 2014. The Veteran continued to describe right eye floaters and the claimant reported that the decreased right eye vision was worse than in the left eye. He was taking latanoprost for early glaucoma in both eyes. On examination, the best corrected visual acuity was 20/70 in the right eye. The examination was significant for cataracts with the right eye being worse than the left eye, a posterior vitreous detachment of the right eye, and a chorioretinal scar of the right eye secondary to the ocular injury. The physician stated that the right eye cataract may be related to his previous ocular trauma. 

VA records beginning in approximately 2013 show numerous visits for complaints related to glaucoma and cataracts. The Veteran was taking medications for glaucoma and in April 2015, underwent cataract surgery for the left eye. 

The Veteran most recently underwent a VA eye examination in June 2015. The examiner noted that in 1959, the Veteran was struck in the right eye with a piece of metal which lodged in his eye and was removed a few days later. Records from 1961 indicate his corrected vision was 20/20 in the right eye and repeated visual field studies showed his peripheral vision was unaffected. On physical examination in 2015 corrected near and distance vision in the right eye was 20/40 or better. Pupils were round and reactive to light and there was no afferent papillary defect present. The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye. There was no corneal irregularity resulting in severe irregular astigmatism. The Veteran did not have diplopia. Right eye pressure was 16. Slit lamp examination showed moderate nuclear sclerosis in the lens on the right. Internal eye examination revealed a small peripheral retinal scar on the right. There was no visual field defect noted. The Veteran had a preoperative cataract on the right that was affecting vision. The examiner indicated that the right eye peripheral scar was not causing visual impairment. The Veteran did not have any incapacitating episodes attributable to any eye condition. The examiner summarized the ophthalmic consultation results as follows:

The injury [the Veteran] sustained to his right eye in 1959 did leave some residual damage: a scar to the outer eye and a small retinal scar. These sequelae had little to no impact on [the Veteran's] central or peripheral vision, as indicated by multiple [compensation and pension] exams performed by Dr. [S.W.]

The cataract in the right eye is consistent with [the Veteran's] age and does not have the appearance of a trauma-induced cataract. The cataract in the left eye was removed, making comparison with the right eye impossible. In May of 2007, Dr. [W.] reported that [the Veteran's] cataracts were equal, the result of aging, and not caused by an injury such as [the Veteran] sustained. 

On review, there is no evidence of incapacitating episodes related to the service-connected right eye disorder. Regarding visual impairment, the preponderance of the probative evidence shows that residuals of the in-service right eye injury have little to no impact on the Veteran's central or peripheral vision. There is no indication that right eye vision is limited to 20/200 due to a service-connected disability. Rather, any such level of disability has been found to be related to a nonservice-connected right eye cataract. There is evidence of a reduced visual field in the VA outpatient records, but again, these findings are related to a nonservice-connected disorder. For example, an August 2014 optometry note indicates severe global constriction on the right with the pattern being characteristic of advanced glaucomatous damage. 

The Board acknowledges the Veteran's contentions that his reduction in right eye vision is related to the in-service injury. The Veteran is competent to report diminished vision. See Layno v. Brown, 6 Vet. App. 465 (1994). As a layperson, however, he is not competent to attribute these complaints to the service-connected disorder and his lay assertions do not outweigh the objective medical evidence of record. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In support of his claim, the Veteran also submitted articles indicating that in some cases, floaters can be so numerous and dense that they significantly affect vision. The Board acknowledges that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. See Mattern v. West, 12 Vet. App. 222 (1999). The submitted information is not specific to the Veteran's case and does not serve to relate any visual impairment to the service-connected right eye disorder. 

At no time during the appeal period has the Veteran's service-connected residuals of a right eye intraocular foreign body removal been more than 10 percent disabling and staged ratings are not warranted. Hart. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The June 2015 examiner indicated that the Veteran's service-connected right eye disorder did not impact his ability to work, and considering the entire record the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to a rating greater than 10 percent for residuals of a right eye intraocular foreign body removal is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


